 


Exhibit 10.4

 

TELEPHONE AND DATA SYSTEMS, INC.
Amended and Restated Compensation Plan for Non-Employee Directors

 

Dated December 7, 2017
 

Recitals

The Board of Directors and shareholders of Telephone and Data Systems, Inc. (the
“Company”) previously adopted a Restated Compensation Plan for Non-Employee
Directors dated as of March 8, 2013 (the “2013 Restated Plan”). 

 

On December 7, 2017, the Board of Directors of the Company approved amendments
to the 2013 Restated Plan (as amended, the “2017 Restated Plan”), to increase
the Stock Award (as defined below) from $80,000 to $100,000, effective as of
March 1, 2017, and, subject to shareholder approval, to increase the number of
the Company’s Common Shares that may be issued under such plan. 

 

The purpose of the 2017 Restated Plan is to provide appropriate compensation to
non-employee directors for their service to the Company and to ensure that
qualified persons serve as non-employee members of the Board of Directors.

 

The 2017 Restated Plan was approved pursuant to the authority granted in Section
2.22 of Article II of the Company’s By-Laws, which provides that the Board of
Directors shall have authority to establish reasonable compensation of
directors, including reimbursement of expenses incurred in attending meetings of
the Board of Directors.

 

The 2017 Restated Plan shall be submitted for approval by shareholders of the
Company.

 

Effectiveness of 2017 Restated Plan

 

The increase in the Stock Award (as defined below) from $80,000 to $100,000
approved by the Board of Directors on December 7, 2017 is effective as of March
1, 2017.   The 2017 Restated Plan shall be submitted to the shareholders of the
Company for approval at the 2018 Annual Meeting of shareholders and, if
approved, the increase in the number of the Company’s Common Shares that may be
issued under such plan shall become effective as of the date of such approval. 

 

Board Service

 

Each director of the Company who is not an employee of the Company, TDS
Telecommunications Corporation, United States Cellular Corporation or any other
subsidiary of the Company (“non-employee director”) will receive:

 

 1. An annual director’s retainer fee, paid in cash (“Cash Retainer”), (i) in
    the case of the Chairperson of the Board of Directors, of $100,000, and (ii)
    in the case of non-employee directors other than the Chairperson of the
    Board of Directors, of $80,000.

 

 2. An annual award of $100,000 paid in the form of the Company’s Common Shares
    (“Stock Award”), which shall be distributed in March on or prior to March 15
    of each year, for services performed during the 12 month period that
    commences on March 1 of the immediately preceding calendar year and ends on
    the last day of February of the calendar year of payment.  The number of
    shares shall be determined on the basis of the closing price of the
    Company’s Common Shares, as reported in the New York Stock Exchange
    Composite Transaction section of the Wall Street Journal, for the first
    trading day in the month of March of the calendar year of payment. 

 

 3. A director’s meeting fee of $1,750 for each meeting attended and
    reimbursement of reasonable expenses incurred in connection with attendance
    at meetings of the Board of Directors, paid in cash.

 







 

 

 


 


Audit Committee Service

 

Each non-employee director who serves on the Audit Committee, other than the
Chairperson, will receive an annual committee retainer fee of $11,000, a
committee meeting fee of $1,750 for each meeting attended and reimbursement of
reasonable expenses incurred in connection with attendance at meetings of the
Audit Committee.  The Audit Committee Chairperson will receive an annual
committee retainer fee of $22,000, a committee meeting fee of $1,750 for each
meeting attended and reimbursement of reasonable expenses incurred in connection
with attendance at such meetings.

 

Compensation Committee Service

 

Each non-employee director who serves on the Compensation Committee, other than
the Chairperson, will receive an annual committee retainer fee of $7,000, a
committee meeting fee of $1,750 for each meeting attended and reimbursement of
reasonable expenses incurred in connection with attendance at meetings of the
Compensation Committee.  The Compensation Committee Chairperson will receive an
annual committee retainer fee of $14,000, a committee meeting fee of $1,750 for
each meeting attended and reimbursement of reasonable expenses incurred in
connection with attendance at such meetings.




 

 

 


 


Corporate Governance and Nominating Committee Service

 

Each non-employee director who serves on the Corporate Governance and Nominating
Committee, other than the Chairperson, will receive an annual committee retainer
fee of $5,000, a committee meeting fee of $1,750 for each meeting attended and
reimbursement of reasonable expenses incurred in connection with attendance at
meetings of the Corporate Governance and Nominating Committee.  The Corporate
Governance and Nominating Committee Chairperson will receive an annual committee
retainer fee of $10,000, a committee meeting fee of $1,750 for each meeting
attended and reimbursement of reasonable expenses incurred in connection with
attendance at such meetings.

 

Other Meetings or Activities of Non-Employee Directors

 

The Board of Directors may also authorize the payment of fees and reimbursement
of reasonable expenses incurred in connection with other meetings (such as
meetings of the independent directors) or activities of the non-employee
directors.

 

Miscellaneous

 

Under the 2017 Restated Plan, annual retainers will be paid in cash on a
quarterly basis, as of the last day of each calendar quarter, and will
compensate the non-employee director for services performed during such calendar
quarter.

 

Fees for meetings of the board, all committee meetings and other meetings and
activities will be paid in cash on a quarterly basis, as of the last day of each
calendar quarter, and will compensate the non-employee director for meetings and
activities attended during such calendar quarter.

 

Non-employee directors shall timely submit for reimbursement their reasonable
expenses incurred in connection with meeting attendance or other activities, and
the Company shall reimburse such expenses within two weeks after submission.

The directors of the Company shall have the authority without further
shareholder approval to further amend this 2017 Restated Plan from time to time,
including amendments to increase the amount of the compensation payable in
Common Shares from time to time, provided that the total number of Common Shares
issued under the 2016 Restated Plan shall not exceed the number previously
approved by shareholders of the Company.

 

Shareholders of the Company previously approved the issuance of Common Shares
under the 2013 Restated Plan, 85,393 of which remain unissued as of the above
date. 

 

Subject to approval by shareholders of the Company, the total number of Common
Shares that may be issued under the 2017 Restated Plan shall be increased by
200,000 Common Shares.

 

Subject to shareholder approval and effectiveness of the 2017 Restated Plan,
pursuant to Section 303A.08 of the New York Stock Exchange Listed Company
Manual, the authorization to issue Common Shares under the 2017 Restated Plan
shall expire ten years after the date of such shareholder approval, unless
reapproved by shareholders. If for any reason shares cannot be issued pursuant
to the requirements of the New York Stock Exchange or otherwise, the value of
such shares that cannot be issued shall be paid in the form of cash.

 




 

 

 
